NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Argued May 22, 2018
                                   Decided February 27, 2019

                                              Before

                           JOEL M. FLAUM, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           ROBERT W. GETTLEMAN, District Judge *


No. 17-2207

UNITED STATES OF AMERICA,                               Appeal from the United States District
     Plaintiff-Appellee,                                Court for the Southern District of Indiana,
                                                        Evansville Division.
       v.
                                                        No. 3:13-cr-00017-RLY-CMM-8
MATTHEW ELDER,
    Defendant-Appellant.                                Richard L. Young,
                                                        Judge.

                                            ORDER

       On August 15, 2018, this court ordered a limited remand under the procedure set
forth in United States v. Paladino, 401 F.3d 471, 483–84 (7th Cir. 2005), so that the district
court could state on the record whether it would impose the same sentence in light of
this court’s conclusion that the appellant, Matthew Elder, was not subject to a
twenty-year mandatory minimum sentence. United States v. Elder, 900 F.3d 491, 504 (7th
Cir. 2018). The district court has replied that it wishes to further review its sentencing
determination in light of this court’s conclusion and requests that the case be remanded

       *
           Of the Northern District of Illinois, sitting by designation.
No. 17-2207                                                                   Page 2

for resentencing. Accordingly, pursuant to Paladino, the court VACATES Mr. Elder’s
sentence and REMANDS the case to the district court for resentencing.